                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

 PATRICIA KETZLER,                                )
 c/o Cornerstone Law Firm                         )
 8350 N. St. Clair Ave., Ste. 225                 )
 Kansas City, MO 64151                            )
                                                  )         Case No.:
                 Plaintiff,                       )
                                                  )
        v.                                        )
                                                  )
 WESTGATE MARKETING, LLC, a                       )         REQUEST FOR JURY TRIAL
 Florida limited liability company,               )
 Registered Agent:                                )
 CSC-LAWYERS INCORPORATING                        )
 SERVICE COMPANY                                  )
 221 Boliver St.                                  )
 Jefferson City, MO 65101                         )
                                                  )
                 Defendant.                       )

                               COMPLAINT FOR DAMAGES

       COMES NOW Plaintiff Patricia Ketzler, by and through her undersigned attorney, and for

her cause of action against Westgate Marketing, LLC, alleges as follows:

                                    Parties and Jurisdiction

1.   This is an employment case based upon and arising under Title VII of the Civil Rights Act

     of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), the Age Discrimination in Employment

     Act, 29 U.S.C. § 621, et seq. (“ADEA”), the Americans with Disabilities Act as Amended,

     42 U.S.C. §§ 12101, et seq. (“ADAAA”), and the Workers’ Compensation Law of the State

     of Missouri, MO. REV. STAT. § 287.010 et seq. (“Workers’ Compensation Law”).

2.   Plaintiff Ketzler is a female citizen of the United States, residing in Ava, Douglas County,

     Missouri.




         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 1 of 22
3.    Defendant Westgate Marketing, LLC (hereinafter “Westgate”) is and was at all relevant

      times a limited liability company organized under the laws of Florida.

4.    Westgate conducts substantial and continuous business in the State of Missouri, specifically

      in Branson, Taney County, Missouri.

5.    At all times relevant, Defendant Westgate employed twenty (20) or more people in each of

      twenty (20) or more calendar weeks in the current or preceding calendar year.

6.    Defendant Westgate is an employer within the meaning of Title VII.

7.    Defendant Westgate is an employer within the meaning of the ADEA.

8.    Defendant Westgate is an employer within the meaning of the ADAAA.

9.    Defendant Westgate is an employer within the meaning of the Workers’ Compensation Law.

10.   Jurisdiction is proper in the Western District of Missouri pursuant to 28 U.S.C. § 1331 as

      some or all of Plaintiff’s claims arise under the laws of the United States.

11.   This Court has supplemental jurisdiction over Plaintiff’s claims arising under the laws of the

      state of Missouri pursuant to 28 U.S.C. § 1367(a), as such claims are so related to Plaintiff’s

      claims arising under the laws of the United States that Plaintiff’s claims form part of the same

      case or controversy.

12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part of

      the events or omissions giving rise to this claim occurred within this judicial district.

                                    Administrative Procedures

13.   On or about January 18, 2019, Plaintiff timely filed a charge of discrimination against

      Westgate Resorts Limited Partnership; Westgate Resorts Sales, Inc.; Westgate GV at the

      Woods, LLC; and individual Todd Latzig, alleging discrimination based on her age, gender,




                                                2 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 2 of 22
      and disability with the United States Equal Employment Opportunity Commission

      (“EEOC”) (attached as Exhibit 1 and incorporated by reference).

14.   On or about August 22, 2019, the EEOC issued Plaintiff a Notice of Right to Sue with regard

      to her claims (attached as Exhibit 2 and incorporated by reference).

15.   This lawsuit was filed within ninety (90) days of the issuance of the EEOC’s Notice of Right

      to Sue.

16.   The aforesaid Charge of Discrimination provided the EEOC sufficient opportunity to

      investigate the full scope of the controversy between the parties, and accordingly, the sweep

      of the judicial complaint may be and is as braid as the scope of an EEOC investigation which

      could reasonably be expected to have grown our of the Charge of Discrimination.

17.   Westgate had knowledge of Plaintiff’s Charge of Discrimination filed with the EEOC prior

      to the EEOC’s issuance of Plaintiff’s Notice of Right to Sue.

18.   Westgate was afforded the opportunity to engage in conciliation while Plaintiff’s Charge of

      Discrimination was pending with the EEOC.

19.   Westgate did not suffer prejudice as a result of its absence from the EEOC proceedings.

20.   Plaintiff has satisfied all private administrative and judicial prerequisites and judicial

      prerequisites to the institution of this action.

21.   This Complaint is filed within the applicable stature of limitations.

                                     Additional Factual Allegations

22.   Plaintiff began working for Westgate in approximately April 2015 in the position of front

      desk agent.

23.   In January 2016 Plaintiff’s supervisor informed her that she would be transitioned into a

      “leads” position which would require additional training.




                                                 3 of 22
          Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 3 of 22
24.   Rather than beginning her training as expected, Plaintiff’s supervisor assigned her to the

      tasks of working in the kitchen, child-care, and baking cookies.

25.   Plaintiff continued in these tasks until her employment was terminated.

26.   When Plaintiff inquired as to why she had been removed from the front desk and then not

      placed in the leads position, Plaintiff was told that it was because she was too old and not

      cute enough for the positions.

27.   Subsequent to her removal from the front desk and failure to be placed in the leads condition,

      Defendant filled the positions with significantly younger women who were considered to be

      stereotypically attractive and that allowed managers, including Plaintiff’s supervisor, to

      touch them in a manner inappropriate for the workplace.

28.   In September 2016, Plaintiff was injured in the course and scope of her employment in a trip

      and fall accident.

29.   Prior to her workplace injury, Plaintiff suffered from multiple disabilities including

      Kienbock’s disease and arthritis.

30.   Plaintiff requested accommodation for these disabilities prior to her workplace injury in

      September 2016.

31.   As a result of her workplace injury, Plaintiff suffered, and continues to suffer, from

      chondromalacia a condition which results in the deterioration of cartilage in the knee.

32.   Plaintiff filed a worker’s compensation claim which has since been resolved; however,

      Defendant’s failure to accommodate Plaintiff’s existing disabilities may have put her at

      greater risk for the September 2016 injury that resulted in Plaintiff’s worker’s compensation

      claim.




                                               4 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 4 of 22
33.   In approximately December 2016, Plaintiff was informed that she would be laid off

      beginning in January 2017 and was not provided, as other employees were, with a date that

      she would return to work.

34.   Plaintiff reported to a human resources representative at Westgate at that time that she

      believed Defendant’s failure to provide her with a date she may return to work was because

      of the workers’ compensation claim she had filed in September.

35.   In approximately January 2017, Plaintiff requested reasonable accommodations by

      presenting to a human resources representative the medical restrictions that the workers’

      compensation doctor had provided her with.

36.   In approximately May 2017, Plaintiff reported to human resources that she was not being

      given reasonable accommodation for her disabilities which were exacerbated by her

      workplace injury.

37.   Plaintiff further reported that she believed she had been removed from her position as desk

      agent because of her age and that she was uncomfortable with the sexualized conduct and

      discussions that were happening in the workplace, including supervisors inappropriately

      touching female employees and explicitly referencing sexual acts.

38.   In June 2017, Plaintiff reported to human resources that she believed that discipline she had

      recently received was given in retaliation for her exercising her workers’ compensation rights

      as well as the reports she made of age and sex discrimination; Plaintiff further reported that

      she had witnessed the sexual harassment of a coworker.

39.   In approximately July 2017, Defendants told Plaintiff that they could not provide her with a

      reasonable accommodation for her disabilities, and Plaintiff accordingly went on a leave of

      absence.




                                               5 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 5 of 22
40.   Perceiving a lack of action by Defendant regarding her reports of age, sex, and disability

      discrimination, and retaliation, Plaintiff contacted the EEOC shortly after going on her leave

      of absence.

41.   In approximately December 2017, shortly after filing contacting the EEOC, Plaintiff learned

      that she was being laid off from her job.

42.   In approximately April 2018, Plaintiff learned that she would not be called back to work for

      Defendant as the vacation season resumed.

43.   Though layoffs are not unusual in the winter months with Defendant and other employers in

      the area, other employees who had not made reports of discrimination or retaliation were

      called back to work in the spring of 2018, while Plaintiff was not.

                                           COUNT I
                           Violation under 42 U.S.C. §§ 12101 et seq.
                      Disability Discrimination – Failure to Accommodate

44.   Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein, all

      of the above numbered paragraphs.

45.   At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

      because she had one or more physical impairments that substantially limited one or more of

      her major life activities, had a record of such impairment(s), and/or was regarded by

      Westgate as having such physical impairment(s), to wit, Kienbock’s disease, arthritis, and

      chondromalacia.

46.   At all times relevant, Plaintiff’s disabilities substantially limited one or more of her daily life

      activities including but not limited to the ability to stand, squat, lift, and reach.

47.   At all relevant times, Plaintiff could perform the essential functions of her job(s) with or

      without reasonable accommodation.




                                                  6 of 22
          Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 6 of 22
48.   By requesting that Westgate allow her to work under the same medical restrictions which

      had been prescribed by the workers’ compensation doctor, Plaintiff requested reasonable

      accommodation for her joint related disabilities.

49.   Plaintiff’s requested accommodations did not pose an undue hardship on Westgate.

50.   Westgate failed to provide reasonable accommodation to Plaintiff for her disabilities.

51.   At all times mentioned herein, before and after, the above described perpetrators were agents,

      servants, and employees of Westgate, and were at all such times acting within the scope and

      course of their agency and employment, and/or their actions were expressly authorized or

      ratified by Westgate, thus making Westgate liable for said actions under the doctrine of

      respondeat superior.

52.   Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

      discrimination against its employees.

53.   Westgate failed to properly train or otherwise inform its supervisors and employees

      concerning their duties and obligations under the civil rights laws, including the ADAAA.

54.   As shown by the foregoing, Plaintiff suffered intentional discrimination based on her

      disabilities.

55.   As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

      deprived of income as well as other monetary and non-monetary benefits.

56.   As a further direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has

      suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

      variety emotional distress damages.

57.   Westgate’s conduct was willful, wanton, malicious, and showed complete indifference to or

      conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying




                                               7 of 22
          Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 7 of 22
      an award of punitive damages in an amount sufficient to punish Westgate or to deter

      Westgate and other entities from like conduct in the future.

58.   Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

      attorney’s fees from Westgate.

        WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                           COUNT II
                            Violation under 42 U.S.C. §§ 12101 et seq.
                            Disability Discrimination – Termination

59.   Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein, all

      of the above numbered paragraphs.

60.   At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

      because she had one or more physical impairments that substantially limited one or more of

      her major life activities, had a record of such impairment(s), and/or was regarded by

      Westgate as having such physical impairment(s), to wit, Kienbock’s disease, arthritis, and

      chondromalacia.

61.   At all times relevant, Plaintiff’s disabilities substantially limited one or more of her daily life

      activities including but not limited to the ability to stand, squat, lift, and reach.




                                                 8 of 22
          Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 8 of 22
62.   At all times relevant, Plaintiff could perform the essential functions of her job with or without

      reasonable accommodation.

63.   In terminating Plaintiff’s employment, Westgate subjected Plaintiff to an adverse

      employment action.

64.   Plaintiff’s disability was at least a motivating factor in Westgate’s decision to terminate her

      employment.

65.   At all times mentioned herein, before and after, the above described perpetrators were agents,

      servants, and employees of Westgate, and were at all such times acting within the scope and

      course of their agency and employment, and/or their actions were expressly authorized or

      ratified by Westgate, thus making Westgate liable for said actions under the doctrine of

      respondeat superior.

66.   Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

      discrimination against its employees.

67.   Westgate failed to properly train or otherwise inform its supervisors and employees

      concerning their duties and obligations under the civil rights laws, including the ADAAA.

68.   As shown by the foregoing, as a result of her termination, Plaintiff suffered intentional

      discrimination at the hands of the Westgate in violation of the ADAAA.

69.   As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

      deprived of income as well as other monetary and non-monetary benefits.

70.   As a further direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has

      suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

      variety emotional distress and related compensatory damages.




                                                9 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 9 of 22
71.   Westgate’s conduct was willful, wanton, malicious, and showed complete indifference to or

      conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

      an award of punitive damages in an amount sufficient to punish Westgate or to deter

      Westgate and other entities from like conduct in the future.

72.   Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

      attorneys’ fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                         COUNT III
                           Violation under 42 U.S.C. §§ 12101 et seq.
                                          Retaliation

73.   Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein, all

      of the above numbered paragraphs.

74.   At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

      because she had one or more physical impairments that substantially limited one or more of

      her major life activities, had a record of such impairment(s), and/or was regarded by

      Westgate as having such physical impairment(s), to wit, Kienbock’s disease, arthritis, and

      chondromalacia.




                                               10 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 10 of 22
75.   At all times relevant, Plaintiff’s disabilities substantially limited one or more of her daily life

      activities including but not limited to the ability to stand, squat, lift, and reach.

76.   At all times relevant, Plaintiff could perform the essential functions of her job with or without

      reasonable accommodation.

77.   Plaintiff engaged in a protected activity under the ADAAA by requesting the reasonable

      accommodation of providing the medical restrictions that her workers’ compensation doctor

      had provided for her following her work related injury.

78.   Plaintiff’s request for reasonable accommodation was at least a determining factor in

      Westgate’s decision to terminate her employment.

79.   At all times mentioned herein, before and after, the above described perpetrators were agents,

      servants, and employees Westgate, and were at all such times acting within the scope and

      course of their agency and employment, and/or their actions were expressly authorized or

      ratified by Westgate, thus making Westgate liable for said actions under the doctrine of

      respondeat superior.

80.   Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

      discrimination against its employees.

81.   Westgate failed to properly train or otherwise inform its supervisors and employees

      concerning their duties and obligations under the civil rights laws, including the ADAAA.

82.   As shown by the foregoing, as a result of her termination, Plaintiff suffered intentional

      discrimination at the hands of the Westgate in violation of the ADAAA.

83.   As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

      deprived of income as well as other monetary and non-monetary benefits.




                                                 11 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 11 of 22
84.   As a further direct and proximate result of Westagate’s actions and/or omissions, Plaintiff

      has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

      emotional distress and related compensatory damages.

85.   Westgate’s conduct was willful, wanton, malicious, and showed complete indifference to or

      conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

      an award of punitive damages in an amount sufficient to punish Westgate or to deter

      Westgate and other entities from like conduct in the future.

86.   Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

      attorneys’ fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                         COUNT IV
                          Violation under 42 U.S.C. §§ 2000e et seq.
                       Sex Discrimination – Hostile Work Environment

87.   Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein, all

      of the above numbered paragraphs.

88.   Plaintiff is female and therefore a member of a protected class.

89.   Throughout Plaintiff’s employment, Westgate subjected her to severe, pervasive, and

      unwelcome harassment, such as engaging in and condoning sexually disparaging conduct




                                               12 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 12 of 22
      and treating Plaintiff less favorably than those employees that Westgate believed conformed

      to its desired female stereotype.

90.   The sex discrimination to which Plaintiff was subjected affected a term, condition, or

      privilege of her employment because the conduct was continuous, outrageous, humiliating,

      and reasonably interfered with her ability to perform the functions of her employment.

91.   Plaintiff’s sex was determining factor in the hostile work environment to which she was

      subjected.

92.   Westgate knew or should have known of the hostile work environment to which Plaintiff was

      subjected but failed to exercise reasonable care to prevent and promptly correct it.

93.   At all times mentioned herein, before and after, the above described perpetrators were agents,

      servants, and employees of Westgate, and were at all such times acting within the scope and

      course of their agency and employment, and/or their actions were expressly authorized by

      Westgate, thus making Westgate liable for said actions under the doctrine of respondeat

      superior.

94.   Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

      discrimination against its employees.

95.   Westgate failed to properly train or otherwise inform their supervisors and employees

      concerning their duties and obligations under the civil rights laws, including Title VII.

96.   Plaintiff suffered intentional discrimination at the hands of the Westgate based on her sex in

      violation of Title VII.

97.   As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

      deprived of income as well as other monetary and non-monetary benefits.




                                               13 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 13 of 22
98.   As a further direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has

      suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

      variety emotional distress and related compensatory damages.

99.   By failing to take prompt and effective remedial action, Westgate in effect condoned, ratified,

      and/or authorized the discrimination against Plaintiff.

100. Westgate’s conduct was willful, wanton, and malicious, and showed complete indifference

      to or conscious disregard for the rights of others, including the rights of the Plaintiff, thus

      justifying an award of punitive damages in an amount sufficient to punish Defendant

      Westgate or to deter it and other companies from like conduct in the future.

101. Pursuant to the provisions of Title VII, Plaintiff is entitled to recover reasonable attorneys’

      fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                           COUNT V
                            Violation under 42 U.S.C. §§ 2000e et seq.
                                          Retaliation

102. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

      paragraphs above as though set out fully herein.




                                               14 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 14 of 22
103. Plaintiff made multiple good faith reports of sex discrimination, sexual harassment and

     retaliation during her employment.

104. By making good faith reports of sexual harassment and retaliation in the workplace, Plaintiff

     engaged in multiple protected activities throughout her employment.

105. Plaintiff’s good faith reports of sexual harassment and retaliation in the workplace were

     determining factors in Westgate’s decision to terminate her employment.

106. At all times mentioned herein, before and after, the above described perpetrators were agents,

     servants, and employees of Westgate, and were at all such times acting within the scope and

     course of their agency and employment, and/or their actions were expressly authorized by

     Westgate, thus making Westgate liable for said actions under the doctrine of respondeat

     superior.

107. Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees, including harassment and retaliation.

108. Westgate failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including Title VII.

109. As shown by the foregoing, Plaintiff suffered intentional discrimination at the hands of

     Westgate, based on her good faith reports of sexual harassment and retaliation, in violation

     of Title VII.

110. As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

111. As a further direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has

     suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of emotional

     distress and related compensatory damages.




                                              15 of 22
        Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 15 of 22
112. By failing to take prompt and effective remedial action and instead of re-employing Plaintiff,

     Westgate in effect condoned, ratified, and/or authorized discrimination against Plaintiff.

113. As shown by the foregoing, Westgate’s conduct was willful, wanton, and malicious, and

     showed complete indifference to or conscious disregard for the rights of others, including the

     rights of Plaintiff, thus justifying an award of punitive damages in an amount sufficient to

     punish Westgate or to deter it and other employers from like conduct in the future.

114. Pursuant to the provisions of Title VII, Plaintiff is entitled to recover her reasonable

     attorney’s fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                         COUNT VI
                            Violation under 29 U.S.C. §§ 621 et seq.
                              Age Discrimination – Termination

115. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

     paragraphs above as though set out fully herein.

116. Plaintiff was at all relevant times over the age of forty (40) and was therefore a member of a

     protected class under the ADEA.

117. By removing Plaintiff from her position as desk agent under the pretense of transferring her

     into a leads position, replacing her with significantly younger workers, and subsequently




                                              16 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 16 of 22
     transferring her to kitchen duties, Defendant discriminated against Plaintiff with respect to

     the terms and conditions of her employment on the basis of her age.

118. In terminating Plaintiff’s employment, Westgate subjected Plaintiff to an adverse

     employment action.

119. Westgate filled Plaintiff’s position as a front desk agent with women who were significantly

     younger than her

120. Plaintiff’s age was a motivating factor in Westgate’s decision to terminate her employment.

121. At all times mentioned herein, before and after, the above described perpetrators were agents,

     servants, and employees of Westgate, and were at all such times acting within the scope and

     course of their agency and employment, and/or their actions were expressly authorized by

     Westgate, thus making Westgate liable for said actions under the doctrine of respondeat

     superior.

122. Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees.

123. Westgate failed to properly train or otherwise inform their supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the ADEA.

124. As shown by the foregoing, Plaintiff suffered intentional discrimination at the hands of

     Westgate, based on her age, in violation of the ADEA.

125. As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

126. By failing to take prompt and effective remedial action and instead of re-employing Plaintiff,

     Westgate in effect condoned, ratified, and/or authorized discrimination against Plaintiff.




                                              17 of 22
        Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 17 of 22
127. As shown by the foregoing, Westgate’s conduct was willful, wanton, and malicious, and

     showed complete indifference to or conscious disregard for the rights of others, including the

     rights of Plaintiff, thus justifying an award of liquidated damages.

128. Pursuant to the provisions of the ADEA, Plaintiff is entitled to recover her reasonable

     attorney’s fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT VII
                             Violation under 29 U.S.C. §§ 621 et seq.
                                          Retaliation

129. Plaintiff re-alleges and incorporates herein by reference as though fully set forth herein, all

     of the above numbered paragraphs.

130. By making good faith reports of age discrimination to her employer, Plaintiff engaged in

     protected activity under the ADEA.

131. Following her good faith reports of age discrimination, Defendant terminated Plaintiff’s

     employment.

132. Plaintiff’s age was a determining factor in Westgate’s decision to terminate her employment.

133. At all times mentioned herein, before and after, the above described perpetrators were agents,

     servants, and employees of Westgate, and were at all such times acting within the scope and

     course of their agency and employment, and/or their actions were expressly authorized by




                                               18 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 18 of 22
     Westgate, thus making Westgate liable for said actions under the doctrine of respondeat

     superior.

134. Westgate failed to make good faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees.

135. Westgate failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the ADEA.

136. As shown by the foregoing, Plaintiff suffered intentional discrimination at the hands of

     Westgate, based on her reports of age discrimination, in violation of the ADEA.

137. As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

138. By failing to take prompt and effective remedial action and instead of re-employing Plaintiff,

     Westgate in effect condoned, ratified, and/or authorized discrimination against Plaintiff.

139. As shown by the foregoing, Westgate’s conduct was willful, wanton, and malicious, and

     showed complete indifference to or conscious disregard for the rights of others, including the

     rights of Plaintiff, thus justifying an award of liquidated damages.

140. Pursuant to the provisions of the ADEA, Plaintiff is entitled to recover her reasonable

     attorney’s fees from Westgate.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorney’s fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.




                                               19 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 19 of 22
                                          COUNT VIII
                             Violation under Mo. Rev. Stat. § 287.780
                               Workers’ Compensation Retaliation

141. Plaintiff re-alleges and incorporates herein by reference as though fully set forth herein, all

     of the above numbered paragraphs.

142. In September 2016, Plaintiff exercised her rights under the Workers’ Compensation Law by

     reporting an on-the-job injury and filing a claim with the Missouri Department of Labor and

     Industrial Relations.

143. In terminating Plaintiff’s employment, Westgate retaliated against Plaintiff.

144. Plaintiff’s exercise of her rights under the Workers’ Compensation Law was at least a

     motivating factor in Westgate’s decision to terminate her employment.

145. At all times mentioned herein, before and after, the above-described perpetrators were

     agents, servants, and employees of Westgate., and were at all such times acting within the

     scope and course of their agency and employment, and/or their actions were expressly

     authorized or ratified by Westgate, thus making Westgate liable for said actions under the

     doctrine of respondeat superior.

146. Westgate failed to make good faith efforts to establish and enforce policies to address and

     prevent illegal discrimination against its employees.

147. Westgate failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the Missouri Workers’ Compensation Law.

148. As shown by the foregoing, as a result of her protected activities, Plaintiff suffered intentional

     unlawful discrimination at the hands of Westgate.

149. As a direct and proximate result of Westgate’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.




                                               20 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 20 of 22
150. As a further direct and proximate result of Westgate’s actions and/or omissions, Plaintiff

     suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

     variety emotional distress damages and related compensatory damages.

151. By failing to take prompt and effective remedial action, Westgate in effect condoned, ratified,

     and/or authorized discrimination against Plaintiff.

152. Westgate’s conduct was willful, wanton, malicious, and showed complete indifference to or

     conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

     an award of punitive damages in an amount sufficient to punish Westgate or to deter

     Westgate and other employers from like conduct in the future.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Westgate for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for costs incurred herein; for pre- and post-judgment interest as allowed by law; and for such other

and further legal and equitable relief as the Court deems just and proper.

                                     Demand for Jury Trial

               Plaintiff requests a trial by jury in Springfield, Missouri, on all counts and

allegations of wrongful conduct alleged in this Complaint.




                                  (Signature on following page)




                                              21 of 22
         Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 21 of 22
                            Respectfully Submitted,


                            CORNERSTONE LAW FIRM

                        By: /s/ Joshua P. Wunderlich
                           Joshua P. Wunderlich           D Kan 78506
                           j.wunderlich@cornerstonefirm.com
                           8350 N. St. Clair Ave., Ste. 225
                           Kansas City, Missouri 64151
                           Telephone             (816) 581-4040
                           Facsimile             (816) 741-8889

                            ATTORNEY FOR PLAINTIFF




                            22 of 22
Case 6:19-cv-03400-MDH Document 1 Filed 11/14/19 Page 22 of 22
